       5:18-cv-01674-BHH      Date Filed 05/11/20    Entry Number 34      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Aaron Raulan Stratton,           )
                                 )
                  Plaintiff,     )
                                 )
v.                               )                Civil Action No. 5:18-1674-BHH
                                 )
Andrew M. Saul,                  )                              ORDER
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________)

        On May 5, 2020, counsel for Plaintiff filed a motion for attorney’s fees pursuant to

42 U.S.C. § 406(b). Specifically, counsel requests reimbursement for representation

provided in the above-captioned case in the amount of $14,945.65. As required by 42

U.S.C. § 406(b), the amount requested by counsel is not greater than twenty-five percent

(25%) of the past-due benefits recovered by Plaintiff.

        On May 8, 2020, counsel for the Acting Commissioner of Social Security

(“Commissioner”) filed a response to the motion, indicating that the Commissioner does not

object to the motion and clarifying that the requested fees are for court time only. (ECF No.

33.)

        The Court has reviewed the motion and exhibits and finds that counsel’s request for

fees is reasonable. Accordingly, IT IS ORDERED that Plaintiff's counsel’s motion for

attorney’s fees pursuant to 42 U .S.C. § 406(b) (ECF No. 32) is GRANTED. Plaintiff’s

counsel shall refund to Plaintiff the amount of fees previously awarded under the Equal
       5:18-cv-01674-BHH             Date Filed 05/11/20          Entry Number 34            Page 2 of 2




Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).1

        IT IS SO ORDERED.


                                                     /s/Bruce H. Hendricks
                                                     The Honorable Bruce Howe Hendricks
                                                     United States District Judge

May 11, 2020
Charleston, South Carolina




        1
            Plaintiff received $4,500.00 in attorney’s fees under EAJA, and Plaintiff’s counsel must refund to
Plaintiff the amount of fees already received. (ECF No. 31.) See Gisbrecht v. Barnhart, 535 U.S. 789, 796
(2002) (noting that fees may be awarded under both § 406(b) and EAJA but that the claimant’s attorney must
refund to the claimant the amount of the smaller fee) (internal quotations and citation omitted); Astrue v. Ratliff,
130 S.Ct. 2521, 2528 (2010).
